EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Benns on 2/3/2022.
The application has been amended as follows: 
In claim 15, delete the word “composition”.
In claim 16, delete the word “composition”.
In claim 18, between ‘degrading molecule at” and “about 0.1%”, insert “an amount of”
In claim 32, in the 5th line, replace “the second high molecular weight” with “a second high molecular weight”.
Reasons for Allowance
Claims 11-18, 23-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 11, a method of forming a multimodal PAT comprising providing a feed of LMW PAT and a degrading molecule selected from the group consisting of water, alcohol, diol, polyol, thiol, dithiol, polythiol, amine and combinations thereof, a feed of HMW PAT, mixing the feeds, providing a multimodal PAD which includes the degrading molecule.
Claims 12-18, 23-35 depend from claim 11 and therefore contain all the limitations of claim 11.
The present claims are allowable over the closest prior art, namely Ellington (US 2009/0026663) and Kapoor (WO 2017/180629).
The claims are allowable because Ellington and Kapoor fail to teach the addition of a claimed degrading molecule with the low molecular weight PAT prior to mixing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764